Citation Nr: 1016797	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-00 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 
1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in May 2005.  
A transcript of the hearing has been associated with the 
claims file.  

In September 2006, the Board remanded the present issue to 
the RO for additional evidentiary development.  

Following the RO's most recent adjudication in a July 2009 
Supplemental Statement of the Case (SSOC), VA received 
additional evidence, consisting of private (non-VA) 
psychotherapy records.  

Although this evidence was not accompanied with waiver of 
initial RO jurisdiction, the Veteran previously wrote in a 
statement received by the Board in July 2009 that he wished 
the Board to consider this evidence.  

This statement establishes the Veteran's desire to waive RO 
jurisdiction of the identified evidence.  Accordingly, the 
Board has accepted the evidence for inclusion into the record 
on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for an innocently acquired 
psychiatric disorder other than PTSD has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the issue, and it must be referred to 
the AOJ for appropriate action.  

The Veteran has a pending appeal as to another claim of 
service connection that is addressed in a separate document 
prepared for simultaneous dispatch with this decision of the 
undersigned.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown by competent evidence to have a 
diagnosis of PTSD that is based on full consideration of the 
applicable diagnostic criteria.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in September 
2006 advising him of the information and evidence necessary 
to substantiate his appeal.  The RO also advised the Veteran 
that specific details of his claimed in-service stressful 
incidents was needed, to include his claimed personal 
assault.  A  PTSD questionnaire was included with the 
September 2006 letter.  

The September 2006 letter also advised the Veteran of the 
five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

The September 2006 letter further advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claim was 
fully developed and then readjudicated in a July 2009 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.  

For these reasons, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  See Shinseki v. Sanders, 07-
1209 slip op. at 11-12 (April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).  

Second, the Veteran was afforded VA examinations in April 
2009 to determine whether he has PTSD due to active service.   

The Veteran wrote in a July 2009 letter that the April 2009 
PTSD examination was "rushed" and not thorough.  For 
instance, he specified, no questions were asked about his 
stressors.  

The Board finds that, contrary to the Veteran's assertion, 
the VA examination is adequate because, as shown below, it 
was based upon consideration of the Veteran's pertinent 
medical history, including his claimed stressors.  In fact, 
the VA examination report describes the Veteran's claimed 
stressors.  

It is noted, however, that the Veteran himself did not 
provide details.  The VA is otherwise adequate because it 
thoroughly describes the Veteran's psychiatric disability in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the September 2006 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). VA's duty to assist is met; 
thus, it is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

In particular, the Board directed the RO to send the Veteran 
a letter notifying him of the information and evidence 
necessary to substantiate the claim, to include of 
alternative sources of evidence for proving the occurrence of 
his claimed personal assault.  This was accomplished, as 
indicated, by a September 2006 letter.  

The Board's September 2006 remand also instructed the AMCRO 
to obtain available treatment records from the Caribou Vet 
Center and the Aroostook CBOC.  The claims file currently 
contains treatment records from the Aroostook CBOC and 
Caribous CBOC.  In an April 2008 letter, the Caribou Vet 
Center responded that the Veteran had never been a client of 
their facility.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided 
by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran assertions that he suffers from PTSD due to 
events that happened while he was on active duty at a remote 
location.  

As an initial matter, the Board points out that the Veteran 
has subsequently raised a separate claim of service 
connection for a psychiatric disorder other than PTSD, to 
include as secondary to a service-connected disability.  This 
claim is not currently on appeal, however, and is not 
encompassed within the scope of his present claim.  

The scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  

Therefore, if a Veteran claims service connection for a 
specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Here, the Veteran has continuously characterized his claim as 
one of service connection for PTSD, as shown by his November 
2002 informal claim, his August 2004 Notice of Disagreement 
(NOD), and his January 2005 Substantive Appeal (VA Form 9).  

Although he has more recently complained of, and received a 
diagnosis of, depression and anxiety in treatment, this claim 
has been subject to independent development by the RO.  

In light of the Veteran's description of his claim, plus the 
distinct development required for claims of service 
connection for PTSD, the Board finds that the claim of 
service connection for a psychiatric disorder other than PTSD 
will the subject of attention apart from the claim of service 
connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  With regard to the first element, a 
PTSD diagnosis must be clear and unequivocal.  See Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997)  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, in the Board's estimation, the preponderance of the 
evidence is against the Veteran's claim.  

He asserts having PTSD due to in-service stressors that 
occurred while he was stationed on the island of Diego 
Garcia, plus during service in Puerto Rico and Spain.  

The service treatment record (STR) shows that the Veteran 
underwent extensive treatment during service for alcohol 
abuse.  He also underwent a psychiatric evaluation in 
December 1980; a diagnosis of immature personality, mild and 
episodic alcohol abuse, chronic, was made at that time.  

The Veteran's service personnel records also show that he was 
subject to numerous disciplinary actions.  

Here, the weight of the competent evidence shows that the 
Veteran does not presently have a competent diagnosis of 
PTSD.  

The post-service medical evidence first includes a February 
1997 VA mental health treatment note showing that the Veteran 
requested a psychological evaluation pursuant to a custody 
dispute over his daughter.  

The Veteran also underwent private two-day psychological 
evaluation in March 1997.  A clinical interview was conducted 
and a Minnesota Multiphasic Personality Inventory (MMPI) was 
administered.  

During the clinical interview, the Veteran discussed his 
service and described becoming a heavy drinker.  He reported 
being aggressive while drinking and often being involved in 
fights.  

With regard to the post-service history, the Veteran 
described, in summary, numerous social problems he related to 
his alcohol abuse.  The Veteran also described difficulties 
with the IRS concerning unpaid taxes.  

The private psychologist pointed out that the Veteran 
misrepresented ("distorts") through omission certain parts 
of his history.  The psychologist otherwise provided a 
detailed report of the legal dispute over custody of the 
Veteran's daughter.  

The psychologist also pointed that the Veteran was convicted 
of larceny in 1976 and other offenses and had an extensive 
record of driving violations, including driving while 
intoxicated.  

On mental status examination, the psychologist found that the 
Veteran did not appear delusional, but did exhibit some 
paranoid ideas of reference.  He also had strikingly 
different demeanor on both days of the evaluation.  The MMPI 
validity profile suggested that the Veteran was presenting 
himself in the best possible light in denying common faults 
and frailties; the MMPI clinical profile was a primary acting 
out profile.  

The March 1997 private psychologist diagnosed narcissistic 
personality disorder.  The impression was that the Veteran 
had a grandiose sense of self-importance; a sense of 
entitlement; a history of being interpersonally exploitive; 
and he externalized blame by describing himself as a victim 
of other people's misunderstandings and actions.  

The Veteran also underwent a VA mental health evaluation in 
April 1997.  The Veteran complained of issues related to his 
marriage.  It was also noted that he was pursuing a service 
connection claim, which "[might] be part of his motivation 
to obtain assistance from [the mental health clinic]" (MHC), 
but this obviously was noted as not an "appropriate 
rationale within itself."  

The Veteran described his in-service disciplinary problems, 
which "were occasioned by [the Veteran's] alcoholism as well 
as his difficulties with authority figures."  He was not 
scheduled for follow-up after the evaluation, as he was not 
seeking treatment at that time.  

The VA MHC records, however, doe contain progress notes from 
May through November 1997, but these do not include a 
diagnosis of PTSD.  The record also includes private 
therapy/counseling notes for the period from August 1998 
through February 1999, but they likely contain no diagnosis 
of PTSD.  

The record next includes evaluations and assessments in 
relation to a Social Security Administration (SSA) disability 
claim in January 2000, February 2000, and June 2001.  Each 
evaluation resulted in a diagnosis of narcissistic 
personality disorder.  

Subsequent VA mental health treatment records, including 
psychotherapy notes beginning in January 2002, show that the 
Veteran continuously described his claimed traumatic 
stressors.  A diagnosis of PTSD, however, was never made.  

For instance, he underwent a VA psychiatry evaluation in 
March 2002.  During the clinical interview, the Veteran could 
not recall when he first started mental health care, but 
reported that he was discharged from service for "some sort 
of personality disorder," so he felt that he must have seen 
someone then.  

Otherwise, the Veteran remembered having treatment in January 
1993 for alcohol use.  With regard to his service, the 
Veteran reported that he was "gung ho" going into the 
service, but then found it was not what he expected.  He 
encountered dislike of Americans abroad, plus peer pressure.  

On mental status examination, the VA psychiatrist found the 
Veteran to be a "fair" historian.  The diagnosis was that 
of depression, NOS, due, at least in part, to chronic pain; 
alcohol dependence in full sustained remission.  

The record next includes a November 2002 VA MHC note 
indicating that the Veteran was "continu[ing] to work on his 
PTSD."  

Then in a March 2004 initial assessment, a VA therapist noted 
the Veteran's description of being "sexually assaulted" 
during service (but not telling anyone because he felt 
ashamed).  

According to the therapist, the Veteran also became defiant 
during service after getting no help.  The therapist's 
assessment was that the Veteran "appear[ed] to be suffering, 
and it [might] be as a result of sexual assault in service, 
or it [might] be that he had psychiatric problems prior to 
entering ... and should [not] have been inducted."  The 
therapist stated that there appeared to be missing 
information necessary to make an adequate assessment.  

The VA therapist's next therapy note, from March 2004, 
indicates that, although the Veteran was diagnosed with a 
personality disorder during service, the "actual diagnosis 
[might] have been PTSD."  The therapist explained that PTSD 
research was still going on at that time, so the Veteran's 
PTSD might not have been recognized.  

In a later progress, from May 2004, the same VA therapist 
documented that the Veteran asked if he had military sexual 
trauma.  The VA therapist noted that "it appear[ed] that he 
[did]."  

A separate VA therapist wrote in a May 2004 therapy note that 
the Veteran "cried very hard about sexual harassment," and 
he traumatized by things that happened during service.  

A November 2004 VA MHC note documents that the Veteran 
continued to have PTSD symptoms.  

Also in an April 2006 note, a different therapist commented 
that the Veteran still retained many emotionally charged 
issues associated with his active service experience that had 
not been well integrated in the intervening time period.  His 
discussion of his claimed traumatic stressors, according to 
the therapist, continued to elicit an arousal response as 
measured by such activity as shuffling in his seat and 
grimacing.  

Then in an August 2007 note, a VA therapist observed that the 
Veteran "perservate[d] on past service issues which he 
believe[d] warrant[ed] PTSD."  The assessment was anxiety 
NOS with insomnia.  

The record also contains non-VA therapy notes from January 
2007 to July 2007.  During the January 2007 intake 
evaluation, the Veteran reported that he had received a 
diagnosis of PTSD by VA and self-medicated with marijuana.  
The Veteran also described his claimed stressors to the 
therapist.  

The therapist noted that the Veteran had been discharged from 
service "with medical/mental health issues."  Based on the 
evaluation, the therapist diagnosed PTSD, dysthymic disorder, 
panic disorder, and social phobia disorder.  

In March 2007, the Veteran underwent a VA psychiatric 
examination.  During the clinical interview, the Veteran 
described his claimed stressors, including the claimed 
personal assault.  He complained of current symptoms of 
depression and anxiety attacks.  Based on the results of the 
examination, the VA examiner diagnosed major depressive 
disorder.  

In connection with his present claim.  The Veteran underwent 
a VA PTSD examination in April 2009.  The VA examiner 
reviewed the claims file and performed a clinical interview, 
during which the Veteran described his claimed in-service 
stressors.  For instance, the Veteran reported being sexually 
harassed during service, though the examiner commented that 
the Veteran "did not provide details."  

The examiner also noted that the medical records showed 
disciplinary actions in service for problems with alcohol and 
with authority figures.  

With regard to the more recent history, the VA examiner noted 
the results of the prior, March 2007 VA examination and added 
that the Veteran continued to report some mild symptoms of 
depression.  

The VA examiner also performed a mental status examination.  
Of note, the VA examiner found that the Veteran's report of 
recent and past memories was intact, but "often lacking in 
details."  

Based on the results of the examination, the April 2009 VA 
examiner diagnosed depressive disorder, NOS.  

With regard to whether the Veteran has PTSD, the VA examiner 
explained that the Veteran did not report specific stressors 
during the examination that would meet criteria A for a 
diagnosis of PTSD.  He also did not report symptoms 
consistent with criterion B through D, nor the persistence 
and impairment associated with a diagnosis of PTSD.  

Upon review, the Board finds that the April 2009 VA 
examiner's opinion is the most probative evidence regarding 
the issue of whether the Veteran is currently diagnosed with 
PTSD.  

First, the VA examiner, a psychologist, performed a thorough 
clinical evaluation, including review of the Veteran's 
treatment records, the details of the Veteran's claimed in-
service traumatic stressors, and the Veteran's current 
complaints.  This review shows that the VA examiner was fully 
informed of the pertinent factual premises of the Veteran's 
case.  

The April 2009 VA examiner also clearly explained the basis 
for her diagnosis by explaining that the Veteran does not 
satisfy criteria A through D necessary for a PTSD diagnosis.  

In short, the April 2009 VA examiner's opinion is highly 
probative as it consists of clear conclusions and supporting 
data with a reasoned analysis connecting the data and 
conclusions.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007)).  

The Board recognizes that a non-VA therapist noted a 
diagnosis of PTSD in January 2007.  A diagnosis of PTSD, 
however, must be clear and unequivocal.  See Cohen, 10 Vet. 
App. at 139.  Generally, the adequacy of a PTSD diagnosis is 
presumed, including that a mental health professional based a 
diagnosis on the DSM-IV criteria.  See id. at 140.  

The basis of the private therapist's January 2007 diagnosis, 
however, is not clear.  The therapist at the outset noted 
that the Veteran reported having been diagnosed with PTSD by 
VA, which, the Board points out, is an incorrect factual 
premise.  

The therapist then started her discussion of the "Presenting 
Problems" by asserting that the Veteran wanted help with 
PTSD (and his other disorders).  The therapist went on to 
discuss the Veteran's symptoms, such as fear of nightmares 
related to his in-service trauma, and then reiterated the 
diagnosis of PTSD (she also diagnosed panic disorder, social 
phobia, dysthymic disorder/major depression).  

With regard to the assessment of PTSD, it is unclear if the 
therapist made an independent evaluation.  Unlike the April 
2009 VA examiner, the therapist did not provide an 
explanation to support the assessment, and it appears by the 
evaluation report that the therapist presumed the Veteran had 
PTSD.  

This suggests, therefore, that the therapist's assessment was 
merely a transcription of the Veteran's self-reported lay 
history, which is of limited probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

In short, the January 2007 therapist's diagnosis is too 
unclear to outweigh the highly probative opinion of the April 
2009 VA examiner.  

The remaining evidence of record showing notations of PTSD or 
PTSD symptoms are likewise unclear.  For instance, a VA 
therapist in March 2004 found that the Veteran's "suffering 
... [might] be as a result of sexual assault in service, or it 
[might] be that he had psychiatric problems prior to 
entering."  

Similarly, a VA therapist in March 2004 commented that 
although the Veteran was diagnosed with a personality 
disorder in service, the "actual diagnosis [might] have been 
PTSD."  Equivocal opinions such as these are not probative 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  

Elsewhere, a November 2002 VA MHC note indicates that the 
Veteran "continue[d] to work on his PTSD."  An overall 
reading of the note, however, shows that this was not meant 
to be a clinical diagnosis.  

Also, although a November 2004 VA MHC note indicates that the 
Veteran continued to have PTSD symptoms, there is no 
indication of a clinical diagnosis establishing that the 
symptoms met the DSM-IV criteria for a PTSD diagnosis.  In 
other words, having symptoms of the disorder is not the same 
as having been diagnosed with the disorder.  

The Board has also carefully considered the Veteran's lay 
assertions that he has PTSD due to his claimed in-service 
stressors.  For instance, in his January 2005 Substantive 
Appeal, he wrote that he had had PTSD continuously since 
service.  

Similarly in an October 2006 personal trauma stressor 
questionnaire, the Veteran wrote that although he was 
separated from service for a personality disorder, this 
"probably should have read PTSD, but was not documented or 
understood at this time in history."  

Although the Veteran's statements describing his 
symptomatology are competent evidence, the highly probative 
opinion of the April 2009 weighs against his assertions.  

First, the Board points out, the Veteran is not shown to be a 
mental health professional or to otherwise have any medical 
training or credentials, and the issue of whether a veteran's 
symptomatology is sufficient to meet the DSM-IV criteria for 
a diagnosis of PTSD is not the type of medical question for 
which lay evidence is competent evidence.  

The Veteran has also not identified a medical opinion (except 
as indicated) relating his symptomatology to a diagnosis of 
PTSD, and the record contains no contemporaneous descriptions 
supporting a later medical professional's diagnosis or 
etiology opinion.  

The Board also points out a July 2007 report of contact in 
which the Veteran indicated that his personality disorder 
should be more properly classified as a personality 
"condition."  

The Veteran provided no competent evidence to support his 
assertion.  Plus, contrary to the Veteran's July 2007 
assertion, the DSM-IV reveals no reference to a "personality 
condition."  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

The Board points out that a personality disorder is not 
deemed to be a disease or injury for the purposes of 
receiving VA compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Accordingly, service connection is not warranted for 
a personality disorder as a matter of law.  

For these reasons, the Veteran's lay statements do not 
constitute competent medical evidence supporting his claim.  
See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-
77.  Moreover, the record contains indications that the 
Veteran's assertions should be found not credible.  

For instance, the Veteran had a positive drug screen (for 
marijuana) at VA in February 2004.  When confronted with the 
test results, the Veteran asserted that he did not use 
marijuana.  

Contradicting this assertion, he told a therapist in January 
2007 that he had "self medicated" his PTSD symptoms with 
marijuana.  Therefore, the Veteran's assertions are shown to 
have reduced reliability.  

In conclusion, the most probative evidence of record 
regarding whether the Veteran is presently diagnosed with 
PTSD consists of the April 2009 VA examiner's opinion.  The 
VA examiner determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. at 
225 (citation omitted); McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Without evidence of a current diagnosis of PTSD, the Board 
need not address the remaining issues of whether the 
competence evidence establishes a link between current PTSD 
symptoms and an in-service stressor, and whether there is 
credible supporting evidence that his claimed in-service 
stressor occurred, under 38 C.F.R. § 3.304(f).  

As the preponderance of the evidence is against the claim, 
service connection for PTSD is not warranted.  Therefore, the 
Veteran's claim must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


